
	

114 HR 4635 IH: Servicemembers and Veterans Prescription Drug Safety Act of 2016
U.S. House of Representatives
2016-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4635
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2016
			Mr. Cartwright introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Armed Services, the Judiciary, and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for a prescription drug take-back program for members of the Armed Forces and veterans,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Servicemembers and Veterans Prescription Drug Safety Act of 2016. 2.Prescription drug take-back program for members of the Armed Forces and their dependents (a)DefinitionsIn this section:
 (1)Covered beneficiaryThe term covered beneficiary has the meaning given that term in section 1072 of title 10, United States Code. (2)Covered controlled substanceThe term covered controlled substance means a controlled substance that is listed in schedule II, III, IV, or V of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)).
 (3)DependentThe term dependent has the meaning given that term in section 1072 of title 10, United States Code. (4)Eligible personThe term eligible person means—
 (A)a member of the Armed Forces; (B)an individual who is receiving or is entitled to receive retired or retainer pay under chapter 71 of title 10, United States Code;
 (C)a dependent of a member of the Armed Forces, if that dependent is a covered beneficiary in receipt of health care services under chapter 55 of title 10, United States Code; and
 (D)any person lawfully entitled to dispose of the property of a person described in subparagraphs (A) through (C) who dies while lawfully in possession of a covered controlled substance for personal use.
 (5)ProgramThe term program means the program established under subsection (b)(1). (6)SecretaryThe term Secretary means the Secretary of Defense.
				(b)Program required
 (1)In generalThe Secretary and the Attorney General shall jointly carry out a program, which shall, except as provided in paragraph (2), be carried out in accordance with section 302(g) of the Controlled Substances Act (21 U.S.C. 822(g)), under which an eligible person who has lawfully obtained a covered controlled substance in accordance with such Act may deliver the covered controlled substance to be disposed of at a facility and by a person specified under paragraph (2).
 (2)Delivery of controlled substancesNotwithstanding the requirement under section 302(g)(1) of the Controlled Substances Act (21 U.S.C. 822(g)(1)) that a person receiving a controlled substance be authorized to receive the controlled substance under such Act, the Secretary and the Attorney General shall jointly specify the facilities and persons to which covered controlled substances may be delivered under the program.
 (c)Prevention of abuseIn implementing the program, the Secretary and the Attorney General shall jointly develop appropriate guidelines and procedures to prevent the diversion, misuse, theft, or loss of controlled substances delivered under the program.
			(d)Administration of program
 (1)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary and the Attorney General shall jointly prescribe regulations to carry out the program.
 (2)ImplementationNot later than 1 year after the date on which the Secretary and the Attorney General jointly prescribe regulations under paragraph (1), the Secretary shall fully implement the program.
				3.Prescription drug take-back program for veterans and their dependents
 (a)DefinitionsIn this section: (1)Covered controlled substanceThe term covered controlled substance means a controlled substance that is listed in schedule II, III, IV, or V of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)).
 (2)Eligible personThe term eligible person means— (A)a veteran;
 (B)the spouse of a veteran, if the spouse is in receipt of medical services under laws administered by the Secretary;
 (C)a dependent of a veteran, if the dependent is in receipt of medical services under laws administered by the Secretary;
 (D)a person described in section 2(a)(4) who is in receipt of medical services at a facility of the Department of Veterans Affairs; and
 (E)any person lawfully entitled to dispose of the property of a person described in subparagraphs (A) through (D) who dies while lawfully in possession of a covered controlled substance for personal use.
 (3)ProgramThe term program means the program established under subsection (b)(1). (4)SecretaryThe term Secretary means the Secretary of Veterans Affairs.
 (5)VeteranThe term veteran has the meaning given that term in section 101 of title 38, United States Code. (b)Program required (1)In generalThe Secretary and the Attorney General shall jointly carry out a program, which shall, except as provided in paragraph (2), be carried out in accordance with section 302(g) of the Controlled Substances Act (21 U.S.C. 822(g)), under which an eligible person who has lawfully obtained a covered controlled substance in accordance with such Act may deliver the covered controlled substance to be disposed of at a facility and by a person specified under paragraph (2).
 (2)Delivery of controlled substancesNotwithstanding the requirement under section 302(g)(1) of the Controlled Substances Act (21 U.S.C. 822(g)(1)) that a person receiving a controlled substance be authorized to receive the controlled substance under such Act, the Secretary and the Attorney General shall jointly specify the facilities and persons to which covered controlled substances may be delivered under the program.
 (c)Prevention of abuseIn implementing the program, the Secretary and the Attorney General shall jointly develop appropriate guidelines and procedures to prevent the diversion, misuse, theft, or loss of controlled substances delivered under the program.
			(d)Administration of program
 (1)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary and the Attorney General shall jointly prescribe regulations to carry out the program.
 (2)ImplementationNot later than 1 year after the date on which the Secretary and the Attorney General jointly prescribe regulations under paragraph (1), the Secretary shall fully implement the program.
				
